UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1353



PUGLIA MARINE, INCORPORATED,

                                              Plaintiff - Appellant,

           versus

TRINITY YACHTS,

                                              Defendant - Appellee,

                       and

HALTER MARINE, INCORPORATED,

                                                            Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron McGowan Currie, District
Judge. (CA-00-3949-4-22)


Argued:   October 28, 2004              Decided:     November 19, 2004


Before WILKINSON and WILLIAMS, Circuit Judges, and Glen E. CONRAD,
United States District Judge for the Western District of Virginia,
sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Keith Moss Babcock, LEWIS, BABCOCK & HAWKINS, Columbia,
South Carolina, for Appellant.    Stewart Foster Peck, LUGENBUHL,
WHEATON, PECK, RANKIN & HUBBARD, New Orleans, Louisiana, for
Appellee. ON BRIEF: Robert Monroe Erwin, Jr., Greenwood, South
Carolina; Arthur Camden Lewis, LEWIS, BABCOCK & HAWKINS, Columbia,
South Carolina, for Appellant. Richard S. Rosen, Alice F. Paylor,
ROSEN, ROSEN & HAGOOD, Charleston, South Carolina; Kristopher M.
Redmann, David B. Sharpe, LUGENBUHL, WHEATON, PECK, RANKIN &
HUBBARD, New Orleans, Louisiana, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     This case arises from a dispute over the insurance proceeds

paid on a yacht that was destroyed by a fire.        Puglia Marine

appeals the district court’s grant of summary judgment to Trinity

Yachts on Puglia Marine’s claims for unjust enrichment, promissory

estoppel, and breach of contract.

     We review the granting of summary judgment de novo.    We have

reviewed the record, briefs, and applicable case law on this

matter, and we have had the benefit of oral argument.   Our careful

review persuades us that the rulings of the district court were

correct.   Accordingly, we affirm the judgments in favor of Trinity

Yachts on the reasoning of the district court.   See Puglia Marine

Dev., Inc. v. Halter Marine, Inc. & Trinity Yachts, C.A. No. 4:00-

3949-22 (D.S.C. March 31, 2003 and Feb. 17, 2004).

                                                           AFFIRMED




                                 3